Title: To Benjamin Franklin from John Jay, 30 January 1782
From: Jay, John
To: Franklin, Benjamin


My dear Sir,
Madrid 30th January 1782.
I had Yesterday the Satisfaction of receiving your Favor of the 15th. Instant. You will find by a Letter which I wrote you on the 11th.— Instant that I imputed your Silence to its true Cause, being well persuaded that the same Attention which you have always paid to the public Affairs in general would not be withheld from those which call for it in this Kingdom.
I am happy to find that you have a Prospect of terminating the Difficulties which the Bills drawn upon me have occasioned, and tho I cannot but observe that Count de Vergennes Letter is peculiarly explicit & precise, yet I must confess I should not have been surprized if it had been conceived in Terms still less soft. Would it not be well to transmit a Copy of it to Congress? France has done, and is still doing so much for us that Gratitude as well as Policy demands from us the utmost Moderation & Delicacy in our Applications for Aids. And considering the very singular plan of drawing Bills at a Venture I think we have no less Reason to admire the Patience, than to be satisfied with the Liberality of our good & generous Allies—
Mr. De Neufville had given me a Hint of the Embarrassments occasioned by “the Affair of our Goods in Holland.” It seems as if Trouble finds its Way to you from every Quarter.— Our Credit in Holland leans upon you on one Hand &, in Spain, on the other,— thus you continue like the Key Stone of an Arch, pressed by both sides & yet sustaining each. How grateful ought we to be to France for enabling you to do it!—
Mr Josha Johnson in a Letter dated the 18th. Instant mentions the Arrival at Nantz of the Brig Betsey from Philadelphia— that she brought Letters for me, and that the Capt. put them into the Post Office—none of them have as yet reached me.
I have recd. too many unequivocal Proofs of your kind Attention, to render a punctilious Return of Line for Line necessary to convince me of it. Let such Ideas therefore be banished, and be assured that Matters of Ceremony & Etiquette can never affect the Esteem & affectionate Regard with wh I am very sincerely Dear Sir Your much obliged & obt Servt.
Be pleased to present my Compts. to your Grandson. If the appointment of a Secretary to the Commissioners for treating of Peace shd. become necessary & the Choice be left to them, he shall have more than mere verbal Evidence of my Regard for you & yours.
To Doctr. Franklin 30 Jany 1782 In ansr to 15th Inst
